Citation Nr: 0023514	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-15 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for pruritus ani, 
currently evaluated as 10 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for cervical myelopathy, with a 
rupture of two cervical discs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified military service from January 1951 
to November 1962, and his DD Form 214 indicates an additional 
ten months of service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in January 1997 and March 1998.

In his October 1998 Substantive Appeal, the veteran requested 
a VA hearing before a local hearing officer.  He was 
scheduled to appear for such a hearing in March 1999.  
However, in a March 1999 letter, the veteran's representative 
requested that this hearing be canceled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's pruritus ani currently covers an extensive 
area and involves the scalp, the chest and back, the lower 
extremities, and the perineum; however, there is  no evidence 
of inflammation, erythema, or breakdown of the skin in the 
areas surrounding the eyes, and the scaling on the other 
parts of the body has been described as mild.

3.  The veteran's Substantive Appeal regarding the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for cervical myelopathy, with a rupture of 
two cervical discs, was received by the RO more than one year 
following the notification of the rating decision denying 
this claim and more than 60 days following the issuance of a 
Statement of the Case addressing this claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pruritus ani have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114 (Diagnostic 
Code 7337), 4.118 (Diagnostic Code 7806) (1999).

2.  As there is no timely filed Substantive Appeal, the Board 
lacks jurisdiction to review the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for cervical myelopathy, with a rupture of 
two cervical discs.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for pruritus ani, 
currently evaluated 
as 10 percent disabling

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for pruritus ani is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In a July 1972 rating decision, the RO granted service 
connection for pruritus ani on the basis of in-service 
evidence of this disorder.  A 10 percent evaluation was 
assigned, effective from May 1972.  This evaluation has since 
remained in effect and is at issue in this case.

During the pendency of this appeal, the veteran was treated 
at a VA facility on an outpatient basis for skin problems.  
In August 1997, he had an erythematous papule of the left 
parietal scalp removed for the purpose of ruling out skin 
cancer.  This skin specimen was determined to be benign.  In 
January 1998, the veteran was treated for scaling of the 
scalp and mild scaling of the lower extremities; the 
assessments were improved xerosis, improved seborrhea, and 
recurrent lumbosacral herpes simplex virus, with fewer 
outbreaks reported.  Similarly, in August 1998, a physical 
examination revealed scaling of the scalp, with scattered 
erythematous papules; mild scaling of the lower extremities; 
and multiple vascular, "stuck-on," hyperpigmented, and waxy 
papules of the trunk, back, and extremities.  Again, the 
assessments were improved xerosis, improved seborrhea, and 
recurrent lumbosacral herpes simplex virus, without new 
outbreaks.

The veteran underwent a VA skin examination in November 1998, 
during which he reported symptoms of boils, pain, and 
pruritus during flare-ups.  The examination revealed mild 
scaling of the scalp, with an erythematous base along the 
hairline at the back of the neck; no inflammation, erythema, 
or skin breakdown of the eyelids or the skin surrounding the 
eyes; multiple cherry angiomas on the chest and back, ranging 
from 0.5 to five millimeters; mild scaling of the lower 
extremities; an area of pink discoloration measuring three 
centimeters around the anus; and no vesicular eruptions of 
the lower extremities or the perineum.  The diagnoses were 
recurrent lumbosacral herpes simplex virus, seborrhea, and 
xerosis.

Also, in April 1999, the veteran underwent a VA rectum and 
anus examination.  This examination primarily addressed the 
veteran's separately service-connected hemorrhoids, but the 
examiner also noted mild perianal erythema and an old 
perianal surgical scar.  The pertinent diagnosis was pruritus 
ani, by history.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The veteran's pruritus ani has been evaluated at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7337 
(1999).  Under this section, pruritus is to be evaluated for 
the underlying condition.  As such, the RO has also 
incorporated the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7806 (1999).  Under this section, eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation.  
A 30 percent evaluation is in order for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

In reviewing the evidence of record, the Board observes that 
the veteran has been diagnosed with multiple skin 
disabilities, including herpes simplex virus, seborrhea, and 
xerosis.  It is not manifestly clear from the pertinent 
medical reports what symptoms, if any, are attributable to a 
skin disorder which is not encompassed by the veteran's 
service-connected pruritus ani.  As such, the Board has 
considered all noted skin symptomatology to be included as 
part of the service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

The recent evidence of record shows that the veteran's 
service-connected skin disability covers an extensive area 
and involves the scalp, the chest and back, the lower 
extremities, and the perineum.  The Board also acknowledges 
that, insofar as this disability is manifested on the scalp, 
there is involvement of an exposed area.  However, for an 
increased evaluation of 20 percent, there must be evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  These have not been shown in this case.  The 
November 1998 VA skin examination revealed no inflammation, 
erythema, or breakdown of the skin in the areas surrounding 
the eyes, and the scaling on the other parts of the body was 
described as mild.  In view of this, the Board finds that the 
veteran's skin symptomatology is fully contemplated by the 
criteria for a 10 percent evaluation under Diagnostic Code 
7806.

Overall, the criteria for an evaluation in excess of 10 
percent for the veteran's pruritus ani have not been met, and 
the preponderance of the evidence is therefore against the 
veteran's claim for that benefit.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected pruritus ani has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


II.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for cervical myelopathy, with a 
rupture of two cervical discs

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1999).  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1999).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the veteran 
or within the remainder of the one year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b) (1999).

Where a veteran files a timely Notice of Disagreement but 
fails to file a timely Substantive Appeal, the appeal is 
untimely, and it is proper for the Board to dismiss the 
claim.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).

In this case, the RO denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for cervical myelopathy, with a rupture of 
two cervical discs, in a January 1997 rating decision.  The 
veteran was notified of the unfavorable rating decision on 
February 13, 1997.  The veteran's timely Notice of 
Disagreement was received by the RO in September 1997, and, 
on March 24, 1998, a Statement of the Case was issued, along 
with a letter explaining to the veteran his appellate rights 
and responsibilities.  However, the veteran's VA Form 9 was 
not received by the RO until June 4, 1998.  In a letter 
issued in September 1998, the RO informed the veteran that 
his VA Form 9 was untimely and, as such, not acceptable as an 
appeal.  The veteran did not subsequently present any further 
explanation as to why his VA Form 9 was not submitted until 
June 1998.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the Statement of the Case or within the 
remainder of the one year period following the date of 
notification of the determination being appealed.  
Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing his Substantive Appeal.  See 38 C.F.R. 
§§ 3.109(b), 20.303 (1999).  Accordingly, the Board is 
without jurisdiction to consider the veteran's claim, and the 
appeal is dismissed. 


ORDER

The claim of entitlement to an increased evaluation for 
pruritus ani, currently evaluated as 10 percent disabling, is 
denied.

In the absence of a timely filed Substantive Appeal, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for cervical myelopathy, with a 
rupture of two cervical discs, is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

